DETAILED ACTION
Introduction
This office action is in response to correspondence filed 02/18/2022 in reference to application 16/545,309. Claims 1, 2, 5, 7-10, 13, and 15-16 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance based on the reasons mentioned below.

Reason for Allowance
Claims 1, 2, 5, 7-10, 13, and 15-16 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
 Applicant’s arguments filed on 11/22/2021 have been fully considered and are persuasive.  Thus, 35 USC 103 rejections to the claims have been withdrawn.
In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “determine”, “provide”, “classify”, “determine” and “perform” as recited in claim 1 or similarly recited in claim 9. More specifically, the limitation of “the first artificial intelligence model is configured to classify the text as the error based on the text corresponding to the command being a similar text having at least one of an entity and an intent different from at least one of the plurality of pre-stored texts, wherein the 
determine whether the similar text input to the first artificial intelligence model corresponds to one of the plurality of pre-stored texts, and to determine whether to perform learning based on the determination result, and wherein the processor via the second artificial intelligence model is configured to perform the learning to generate a new similar text having a higher similarity than the similar text to at least one text, based on the first artificial intelligence model determining that the similar text does not correspond to the plurality of pre-stored texts” is not taught by the prior art of record.
Therefore, claim 1 is deemed allowable. Claim 9 is also deemed allowable for the same reason. Claims 2, 5, 7, 8, 10, 13, 15, and 16 depend on and further limit independent claims 1 and 9, and are therefore deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659